DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 154-179 are rejected under 35 U.S.C. 103 as being unpatentable over Kracker (US 2009/0326356).  Kracker discloses a system for deriving an indication of subject down time, the system comprising: a spectral sensor, wherein the spectral sensor is configured for placement on skin of a subject above muscle tissue of the subject (e.g. ¶¶ 96); a memory (e.g. Fig. 4, #82); a processor communicably coupled to the spectral sensor and the memory (e.g. Fig. 4, #80), the memory including instructions that when executed by the processor, cause the processor to determine at least one of muscle oxygen saturation of the muscle tissue with the spectral sensor and pH of the muscle tissue with the spectral sensor and estimate a length of subject down time based on at least one of the muscle oxygen saturation and the pH of the muscle tissue (e.g. ¶¶ 58-62). Kracker fails to determine a phase of cardiac arrest based on the estimated duration of the subject down time and provide guidance for implementation of a treatment protocol based on the determined phase; however, in ¶¶ 55 of the published application, the applicant is clear in citing researchers and authors have defined these cardiac arrest phases as simply falling within a timed window for ventricular fibrillation - specifically electrical is within 4 minutes of the onset of cardiac arrest, circulatory is 4-10 minutes after onset, and metabolic is 10 minutes after onset.  Accordingly, it would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the labeling of the length of time of .
Claims 154-179 are rejected under 35 U.S.C. 103 as being unpatentable over Ecker et al. (US 2012/0232354; hereinafter "Ecker") in view of Kracker.  Ecker discloses a system for deriving an indication of subject down time, the system comprising: a spectral sensor, wherein the spectral sensor is configured for placement on skin of a subject above muscle tissue of the subject (e.g. ¶¶23); a memory (e.g. ¶¶11, 49, etc); a processor communicably coupled to the spectral sensor and the memory (e.g. Fig. 4, #72), the memory including instructions that when executed by the processor, cause the processor to determine at least one of muscle oxygen saturation of the muscle tissue with the spectral sensor and pH of the muscle tissue with the spectral sensor and estimate a length of subject down time based on at least one of the muscle oxygen saturation and the pH of the muscle tissue (e.g. ¶¶65-69). Ecker fails to determine a phase of cardiac arrest based on the estimated duration of the subject down time and provide guidance for implementation of a treatment protocol based on the determined phase; however, in ¶¶ 55 of the published application, the applicant is clear in citing researchers and authors have defined these cardiac arrest phases as simply falling within a timed window for ventricular fibrillation - specifically electrical is within 4 minutes of the onset of cardiac arrest, circulatory is 4-10 minutes after onset, and metabolic is 10 minutes after onset.  Accordingly, it would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the labeling of the length of time of cardiac arrest in the manner as claimed .
Ecker fails to expressly disclose a spectral sensor configured for external placement as claimed; however, in the same field of endeavor, Kracker teaches an embodiment where the spectral sensor is external and senses through an epidermis of the patient (¶¶ 96) in order to externally monitor oxygen saturation level.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar sensor into the device of Ecker, in order to yield the predictable results of providing a quick and effective option for confirming oxygen saturation levels from the other sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792